Order entered December 20, 2018




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00982-CV

                                  JOHN H. GEORGE, Appellant

                                                 V.

                           MARIA GUADALUPE GEORGE, Appellee

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-17-11713

                                             ORDER
           By order dated November 13, 2018, the Court ordered Janet Saavedra, Official Court

Reporter for the 254th Judicial District Court, to file the partial reporter’s record within thirty

days. As of today’s date, the reporter’s record has not been filed. Accordingly, we ORDER Ms.

Saavedra to file the partial reporter’s record by January 7, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Saavedra and all

parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE